Title: To James Madison from David Rittenhouse, 10 July 1789
From: Rittenhouse, David
To: Madison, James


Dr Sir
Philadelphia July 10th. 1789
Engaged as you are in business of the greatest importance as well as difficulty, and harrass’d by a thousand importunate applications, I am fully sensible of the impropriety of troubling any of my friends in Your situation, even with a letter, unless I had either some useful information or matter of amusement to communicate. Permit me nevertheless, by this method, to recommend to your notice the bearer, Mr. William Barton, with whom I have been intimately acquainted from his infancy. His Education his abilities, and still more his principles and integrity, render him a worthy member of Society, and promise to make him more conspicuously useful. Any attention shewn to him will be acknowledged as a particular favour conferred on, Dr. Sir, Your sincere friend & Very humble Servant
Davd. Rittenhouse
